PER CURIAM.
We initially accepted review of the opinion in United Services Automobile Ass’n v. Behar, 752 So.2d 663 (Fla. 2d DCA 2000), based on alleged express and direct conflict with the opinions in Tucker v. Shelby Mutual Insurance Co., 343 So.2d 1357 (Fla. 1st DCA 1977), and Bodek v. Gulliver Academy, 702 So.2d 1331 (Fla. 3d DCA 1997). Upon further consideration, we find that jurisdiction was improvidently granted. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.